DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant is advised that the proposed amendments have not been entered because they will require further consideration to determine if the scope has been changed.
Response to Arguments
Applicant's arguments filed 5/1/22 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that the ‘703 reference doe not teach forming an adhesion layer consisting of adhesion material containing a solvent on the substrate; the Office does not find this argument convincing because as discussed in the Final Rejection, ‘703 teaches applying multiple photoresist layers and each prior applied photoresist (which contains a solvent) acts as an adhesion layer for each subsequently applied photoresist layer and thus teaches the claimed process. Applicant is advised that the term adhesion layer does not have a special meaning which would exclude the composition of the photoresist layer if it is used as an underlayer and thus ‘703 teaches the concept.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759